Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-4, 7-20 are allowed over prior art of record. 
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A voltage converter comprising: a protection circuit including a detection unit configured to detect an overcurrent condition based on a current through the input inductor, the detection unit further configured to provide an overcurrent signal indicative of the overcurrent condition to a driving unit of the voltage converting circuit to cease charging operation and to perform discharging operation while the overcurrent condition exists, the protection circuit further including a consumption unit implemented along an electrical path of the voltage converting circuit and configured to provide a first consumption value when there is no overcurrent condition and a second consumption value during the overcurrent condition, the second consumption value greater than the first consumption value, such that the consumption unit selectively provides an 
A method for operating a voltage converter that includes an input inductor and an output capacitor, the method comprising: providing an overcurrent signal indicative of the overcurrent condition to a driving unit of the voltage converting circuit to cease charging operation and to perform discharging operation while the overcurrent condition exists; and controlling a consumption unit along an electrical path associated with the converting of the input voltage to the output voltage, to provide a first consumption value when there is no overcurrent condition and a second consumption value during the overcurrent condition, the second consumption value greater than the first consumption value, such that the consumption unit selectively provides an increased consumption value along the electrical path during the overcurrent condition as recited in claim 17.
A portable electronic device comprising: the protection circuit including a detection unit configured to detect an overcurrent condition based on a current through the input inductor, the detection unit further configured to provide an overcurrent signal indicative of the overcurrent condition to a driving unit of the voltage converting circuit to cease charging operation and to perform discharging operation while the overcurrent condition exists, the protection circuit further including a consumption unit implemented along an electrical path of the voltage converting circuit and configured to provide a first consumption value when there is no overcurrent condition and a second consumption value during the overcurrent condition, the second consumption value greater than the first consumption value, such that the consumption unit selectively provides an increased consumption value along the electrical path during the overcurrent condition as recited in claim 19.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836